J-S69042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JEREMY ALLEN TRESSELT,

                            Appellant                 No. 432 MDA 2016


           Appeal from the Judgment of Sentence February 16, 2016
              in the Court of Common Pleas of Schuylkill County
              Criminal Division at No.: CP-54-CR-0001224-2013


BEFORE: STABILE, J., DUBOW, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                      FILED OCTOBER 05, 2016

        Appellant, Jeremy Allen Tresselt, appeals from the judgment of

sentence imposed following his open guilty plea to burglary, criminal

conspiracy, criminal trespass, theft by unlawful taking, receiving stolen

property, and criminal mischief.1 We affirm.

        We take the following facts and procedural background from the trial

court’s opinion and our independent review of the certified record.         As

explained by the trial court, on October 20, 2014,

             [Appellant pleaded] guilty to conspiring with a juvenile and
        another adult to burglarize the [Vraj] Temple in Wayne
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  18 Pa.C.S.A. §§ 3502(a)(4), 903(a)(1), 3503(a)(1)(i), 3921(a), 3925(a),
and 3304(a)(5), respectively.
J-S69042-16


      Township, Schuylkill County, illegally entering the Temple on
      June 19, 2013[,] and prying open and stealing money contained
      in donation boxes. [Appellant] and the juvenile entered the
      Temple to commit the substantive crimes while the other adult
      served as a look-out. The trio split the stolen money which
      police had calculated to be $13,050.00.

(Trial Court Opinion, 5/16/16, at 3).

      The court scheduled a sentencing hearing for November 14, 2014, and

directed the preparation of a presentence investigation report (PSI).

Appellant did not appear on November 14, 2014, and his counsel requested

a continuance because Appellant’s mother was in the hospital.     The court

continued the hearing until December 5, 2014, and ordered that the PSI be

supplemented with information about a sentence that was imposed on

Appellant in Lebanon County on October 15, 2014.

      Appellant failed to appear at the December 5, 2014 hearing, and a

bench warrant was issued. Subsequently, the trial court became aware that

Appellant had been apprehended and was incarcerated in Lebanon County

for two burglary cases against him there.     On January 22, 2016, the trial

court scheduled Appellant’s sentencing hearing for February 16, 2016.

      At the February 16, 2016 hearing, the court sentenced Appellant to an

aggregate term of not less than two nor more than four years’ incarceration,

plus one year of probation, to be served consecutively to the sentence he

was then-serving in Lebanon County of not less than two nor more than six

years’ imprisonment.    (See N.T. Sentencing Hearing, 2/16/16, at 23-24).




                                        -2-
J-S69042-16


Appellant did not file a post-sentence motion. He timely appealed on March

16, 2016.2

       Appellant raises one question for our review: “Whether the sentence

imposed was excessive to the degree that it amounted to an abuse of

discretion?”     (Appellant’s Brief, at 4).       Appellant’s issue implicates the

discretionary aspects of his sentence.           See Commonwealth v. Bonner,

135 A.3d 592, 603 (Pa. Super. 2016).

             Challenges to the discretionary aspects of sentencing do
       not entitle an appellant to appellate review as of right. Prior to
       reaching the merits of a discretionary sentencing issue:

                     [W]e conduct a four part analysis to
               determine: (1) whether appellant has filed a timely
               notice of appeal, see Pa.R.A.P. 902 and 903; (2)
               whether the issue was properly preserved at
               sentencing or in a motion to reconsider and modify
               sentence, see Pa.R.Crim.P. [720]; (3) whether
               appellant’s brief has a fatal defect, [see] Pa.R.A.P.
               2119(f); and (4) whether there is a substantial
               question that the sentence appealed from is not
               appropriate under the Sentencing Code, [see] 42
               Pa.C.S.A. § 9781(b).

             Objections to the discretionary aspects of a sentence are
       generally waived if they are not raised at the sentencing hearing
       or raised in a motion to modify the sentence imposed at that
       hearing.



____________________________________________


2
  Pursuant to the court’s order, Appellant filed a timely concise statement of
errors complained of on appeal on April 12, 2016. The trial court filed an
opinion on May 16, 2016. See Pa.R.A.P. 1925.




                                           -3-
J-S69042-16


Commonwealth v. Evans, 901 A.2d 528, 533-34 (Pa. Super. 2006),

appeal denied, 909 A.2d 303 (Pa. 2006) (case citations and quotation marks

omitted).

      Here, Appellant has satisfied the first prong of the four-factor test

because he filed a timely notice of appeal. (See Notice of Appeal, 3/16/16).

However, he failed to satisfy the second prong because he did not raise his

claim either at the sentencing hearing or in a post-sentence motion. (See

Sentencing    Hearing,    at   21-27;    Docket   No.   1224-2013,    at   12).

Consequently, Appellant has waived his discretionary aspects of sentence

issue for our review.    See Evans, supra at 534 (finding appellant waived

issue by failing to raise it at hearing or in post-sentence motion). Therefore,

because Appellant has waived his only issue on appeal, we affirm his

judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/5/2016




                                        -4-